DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 35 is objected to because of the following informalities:  the phrase “the or at least one” should be amended to --the at least one--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 23-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shull (US 6,652,039).
Regarding claim 23, Shull discloses a fluidic control system for a vehicle (see Abstract, FIGS. 1, 2), the system comprising a controller (127) and a closed fluidic circuit (see FIG. 2), the circuit including a pump (142) having an inlet and an outlet for pressurizing fluid in the circuit (see FIG. 2), a valve assembly (139, 141, 149, 163) operatively connected to the controller (see col. 7, lines 54-56) and fluidly connected to the inlet and outlet of the pump (see FIG. 2), an actuator (see col. 5, lines 27-32) fluidly connected to the valve assembly for selectively receiving pressurized fluid therefrom (see col. 5, lines 27-32) and a precharge accumulator (137) fluidly connected between the valve assembly and the inlet of the pump (see FIG. 2), wherein the precharge accumulator comprises a movable member (17) describing a variable volume (19) fluidly connected to the valve assembly and the inlet of the pump (see FIGS. 1, 2) and a sensor (37, 39) for determining the position of the movable member (see col. 4, lines 58-60).
see FIG. 2).
Regarding claim 25, Shull discloses that the valve assembly comprises a high pressure inlet fluidly connected to an outlet of the pump and a low pressure outlet fluidly connected to an inlet of the pump such that the fluidic circuit is closed (see FIG. 2).
Regarding claim 26, Shull discloses that the charging chamber of the precharge accumulator comprises a chamber inlet (25) fluidly connected to the low pressure outlets of the valve assembly (see FIGS. 1, 2) and a chamber outlet fluidly connected to the pump inlet, the movable member comprising a bleed position in which it blocks the chamber inlet and outlet (see FIG. 1, when piston is displaced completely rightward the inlet and outlet are blocked).  
Regarding claim 30, Shull discloses that the biaser comprises a biasing mechanism or spring (see FIG. 1).
Regarding claim 31, Shull discloses that the actuator comprises a first actuator (connected to (155)) and the valve assembly comprises a first valve assembly (139, 163), the circuit comprising a second actuator (157) fluidly connected to a second valve assembly (141, 149) operatively connected to the controller (see col. 7, lines 54-56), the controller being configured to operate, in use, each valve assembly for controlling the supply of pressurized fluid to each actuator for the operation thereof (see col. 7, lines 54-56).
Regarding claim 32, Shull discloses a third valve assembly (97) and a third actuator (connected to (159) fluid connected thereto (see FIG. 2), wherein the third valve assembly is operatively connected to the controller (see col. 7, lines 54-56) and the controller is configured to operate, in use, the third see col. 7, lines 54-56).
Regarding claim 34, Shull discloses that the actuator or the first actuator is one of a plurality of vehicle brake actuators (see col. 5, lines 31-32), each brake actuator being fluidly connected to a respective first valve assembly (see FIG. 2), the controller being configured to operate each first valve assembly to control, in use, the supply of pressurized fluid to each brake actuator (see col. 7, lines 54-56).
Regarding claim 36, Shull discloses a dedicated electric motor (101), wherein the motor is coupled to the pump (see FIG. 2) and operatively connected to the controller and the controller is configured to operate, in use, the motor to pressurize fluid in the circuit (see col. 7, lines 54-56).
Regarding claim 38, Shull discloses one or more accumulators (D1) fluidly connected between the pump and at least one of the valve assembly for storing pressurized fluid (see FIG. 2).
Regarding claim 39, Shull discloses that the controller is configured to operate a vehicle without driver input (see col. 6, lines 12-18).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Shull (US 6,652,039) as applied to claims 23 and 24, above, and further in view of Ganzel (US 6,206,484).
Regarding claim 28, Shull does not disclose that the biaser comprises a precharge chamber containing a second pressurised fluid therein.
Ganzel teaches a fluidic control system for a vehicle (see Abstract, FIG. 1) comprising an accumulator (60) comprising a precharge chamber containing a second pressurised fluid therein (see col. 6, lines 53-56).    
It would have been obvious to substitute the coil spring in the accumulator of Shull with the pressurized second fluid, as taught by Ganzel, as a simple substitution of one known element for another yielding only predictable results.  Furthermore, the pressurized fluid spring provides the advantage of allowing a specific spring constant to be set (see e.g. Ganzel, col. 6, lines 53-56).
Regarding claim 29, Ganzel teaches a pressure sensor (66) for sensing the pressure within the precharge chamber for determining the position of the movable member and/or for estimating the pressure at the inlet of the pump (see col. 10, lines 49-58).
Claims 23-26, 30 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Harries (US 5,836,347) in view of Shull (US 6,652,039).
Regarding claim 23, Harries discloses a fluidic control system for a vehicle (see Abstract, FIG. 1), the system comprising a controller (28) and a closed fluidic circuit (see FIG. 1), the circuit including a pump (10) having an inlet and an outlet for pressurizing fluid in the circuit (see col. 1, lines 51-56), a valve assembly (15) operatively connected to the controller (see col. 1, line 66 to col. 2, line 2) and fluidly connected to the inlet and outlet of the pump (see FIG. 1), an actuator (20) fluidly connected to see col. 1, lines 57-65) and a reservoir fluidly connected between the valve assembly and the inlet of the pump (see FIG. 1).  
Harries does not disclose that reservoir is a precharge accumulator or that the precharge accumulator comprises a movable member describing a variable volume fluidly connected to the valve assembly and the inlet of the pump and a sensor for determining the position of the movable member.  
Shull teaches a fluidic control system for a vehicle (see Abstract, FIGS. 1, 2), the system comprising a pump (142) and a precharge accumulator (137), wherein the precharge accumulator comprises a movable member (17) describing a variable volume (19) fluidly connected to the valve assembly and the inlet of the pump (see FIGS. 1, 2) and a sensor (37, 39) for determining the position of the movable member (see col. 4, lines 58-60).
It would have been obvious to replace the reservoir of Harries with the precharge accumulator of Shull to provide facilitate sowftware development and production control algorithms by providing an accurate accounting of the amount of fluid in the circuit (see col. 3, lines 43-47) in addition to providing a spring-loaded pre-charge pump for the pump element, thereby optimizing the pump performance throughout the temperature envelope and eliminating the need for a supplemental pressurized brake fluid accumulator, which allows for an inexpensive pump (see col. 3, line 65 to col. 4, line 4).  
Regarding claim 24, Shull teaches that the precharge accumulator comprises a charging chamber (19) fluidly connected to the fluidic circuit and biaser (21) acting on the charging chamber to generate a pressure therein for maintaining the predetermined fluid pressure to the pump inlet (see FIG. 2).
Regarding claim 25, Harries discloses that the valve assembly comprises a high pressure inlet fluidly connected to an outlet of the pump (see FIG. 1) and a low pressure outlet fluidly connected to an inlet of the pump such that the fluidic circuit is closed (see FIG. 1).  
Regarding claim 26, Shull teaches that the charging chamber of the precharge accumulator comprises a chamber inlet (25) fluidly connected to the low pressure outlets of the valve assembly (see see FIG. 1, when piston is displaced completely rightward the inlet and outlet are blocked).  
Regarding claim 30, Shull teaches that the biaser comprises a biasing mechanism or spring (see FIG. 1).
Regarding claim 36, Harries discloses a dedicated electric motor (11), wherein the motor is coupled to the pump (see FIG. 1) and operatively connected to the controller and the controller is configured to operate, in use, the motor to pressurize fluid in the circuit (see FIG. 1, col. 1, lines 46-50).  
Claims 31, 32, 33, 35 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Harries (US 5,836,347) and Shull (US 6,652,039) as applied to claim 23, above, and further in view of Trzmiel et al. (US 2001/0048245).
Regarding claim 31, Harries discloses that the actuator comprises a first actuator (20) and the valve assembly comprises a first valve assembly (15), the circuit comprising a second actuator (21), the controller being configured to operate, in use, the valve assembly for controlling the supply of pressurized fluid to each actuator for the operation thereof (see col. 1, line 66 to col. 2, line 2).  
Harries does not disclose that the second actuator is fluidly connected to a second valve assembly operatively connected to the controller. 
Trzmiel teaches a fluidic control system for a vehicle (see Abstract, FIG. 1) comprising a first actuator (34) and the valve assembly comprises a first valve assembly (40), the circuit comprising a second actuator (19) fluidly connected to a second valve assembly (18), the controller being configured to operate, in use, the valve assembly for controlling the supply of pressurized fluid to each actuator for the operation thereof (see ¶¶ 0018, 0021).

Regarding claim 32, Harries discloses a third actuator (19).  Harries does not disclose a third valve assembly.
Trzmiel teaches a fluidic control system for a vehicle (see Abstract, FIG. 1) comprising a third valve assembly (16) and a third actuator (1) fluid connected thereto, wherein the third valve assembly is operatively connected to the controller and the controller is configured to operate, in use, the third valve assembly for controlling the supply of pressurized fluid to the third actuator (see ¶ 0017).  
It would have been obvious to combine the third vavle assembly of Trzmiel with the device of Harries to provide a distributing valve that ensures adequate supply to all of the devices while ensuring priority of the steering for safety (see e.g. Trzmiel, ¶ 0017).  
Regarding claim 33, Harris discloses that the first actuator comprises a brake actuator (20) for slowing or stopping a vehicle and the second actuator (21) comprises a non- brake actuator (see FIG. 1).  
Regarding claim 35, Harries does not disclose that the or at least one of the actuators comprises connector for mechanical connection to a master cylinder of a fluidic circuit of a vehicle and the controller is configured to operate the valve assembly in order to apply, in use, a mechanical force to the master cylinder.
Trzmiel teaches a fluidic control system for a vehicle (see Abstract, FIG. 1) comprising an actuator (34) that comprises a connector (42) for mechanical connection to a master cylinder (41) of a fluidic circuit of a vehicle and the controller is configured to operate the valve assembly (40) in order to apply, in use, a mechanical force to the master cylinder (see ¶¶ 0021, 0022).
see e.g. Trzmiel, ¶ 0021, 0022).  
Regarding claim 38, Harries does not disclose one or more accumulators fluidly connected between the pump and at least one of the valve assembly for storing pressurized fluid.  
Trzmiel teaches a fluidic control system for a vehicle (see Abstract, FIG. 1) comprising one or more accumulators (21) fluidly connected between the pump (11, 12) and at least one of the valve assembly (18) for storing pressurized fluid (see ¶ 0020).
It would have been obvious to combine the accumulator of Trzmiel with the device of Harries to ensure that an minimum supply of fluid pressure is maintained to an actuator that is secondary in priority to other actuators.    
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Harries (US 5,836,347) and Shull (US 6,652,039) as applied to claim 23, above, and further in view of Milton et al. (US 2018/0005462).
Regarding claim 37, Harries does not disclose that the pump comprises a fixed displacement pump and the fluidic circuit comprises a pressure sensor downstream of the pump and operatively connected to the controller, the controller being configured to control, in use, the speed of the motor based on a pressure detected by the pressure sensor.
Milton teaches a fluidic control system for a vehicle (see Abstract, FIG. 1) comprising a fixed displacement pump (104) (see ¶ 0034) and the fluidic circuit comprises a pressure sensor (112) downstream of the pump and operatively connected to the controller, the controller being configured to control, in use, the speed of the motor based on a pressure detected by the pressure sensor (see ¶¶ 0034, 0035).

Allowable Subject Matter
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 40-42 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        
March 12, 2022